Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department on December 17, 1958. He is charged with neglect of a client’s interest in an automobile accident case which occurred in 1961 and was dismissed in 1963. That claim was later adjusted to the client’s satisfaction in 1969 by a small sum payment from respondent to the client.
*342Respondent was charged also with conversion of $600, the share of a client in the settlement of a negligence case. From the record it appears there was some difficulty in locating the client for a time, during which respondent’s account was overdrawn. As the Referee noted, this matter was the product of neglect and carelessness for respondent should have made it his business to locate the client. The case was settled in 1968, and payment made in 1969, after a complaint to the Committee on Grievances. There was a further charge of the issuance of some worthless, checks, later made good.
While the Referee recommends that the charges be sustained, he sets forth at some length various mitigating factors,"including serious family problems, and concludes, “ in this case justice can well be tempered with mercy.”
Although no loss was suffered by anyone, the conduct of respondent cannot be condoned. Respondent’s conduct before and since the incidents, and various other factors, persuade us that the protection of the public, of which we must be ever mindful, will not be jeopardized in the future.
The motion to confirm the report is granted and respondent is censured.
Stevens, P. J. Nunez, Lane, Steuer and Capozzoli, JJ., concur.
Respondent censured.